Citation Nr: 0634681	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  01-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to February 
1990 and from December 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In January 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.

In July 2005, the Board remanded the case for further 
development.  The case has now been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The competent medical evidence of record supports the 
veteran's claims that she was sexually assaulted and 
subjected to sexual harassment in service, and that she has 
PTSD as a result thereof.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for service connection for PTSD, the Board finds that 
all notification and development action needed to render a 
fair decision on this aspect of the appeal has been 
accomplished.

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If, as in this case, the veteran did not engage in combat and 
is not claiming a combat related stressor, the veteran's lay 
testimony, by itself, is not enough to establish the  
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.   
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are no 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospital or 
physicians, pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.   Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3). 
  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in  
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.   In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App.  518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 
The first element of a successful service connection claim is 
clearly met in this case as reflected in a March 2001 VA 
mental disorders examination report, by two examiners, that 
diagnosed the veteran with PTSD.   The second element, a link 
between current PTSD and an in-service  stressor, is also 
satisfied.  The March 2001 VA examiners, in response to the 
RO's request for an opinion as to the etiology of a diagnosed 
psychiatric disability, attributed the veteran's current PTSD 
to cumulative trauma in the military.  In their diagnosis, 
the examiners discussed that the veteran's PTSD was a result 
of cumulative trauma experienced in the military and that the 
onset began in the military and continued into the present.  

There is no mention of the claimed stressor in the service 
records, however, where the stressor is within the category  
of sexual assault, it is not unusual for there to be an 
absence of service records documenting the events of which  
the veteran complains.  Patton v. West, 12 Vet. App. 272, 281  
(1999).  

In Patton, the Court stated that in two places, the VA 
Adjudication Procedure Manual M21-1, appeared to improperly 
require that the existence of an in-service stressor be shown 
by "the preponderance of the evidence" and held that any  
such requirement was inconsistent with the benefit of the 
doubt doctrine found in 38 U.S.C.A. § 5107(b).  Therefore,  
the evidence need only be in relative equipoise to prevail on 
the question of existence of the stressor.  Patton at 280.  
 
At the January 2003 hearing, the veteran testified that she 
was raped by her squad leader while stationed at Fort Riley 
in March 1988 and that while she was stationed in Saudi 
Arabia during Desert Shield-Desert Storm she was subject to 
sexual harassment.  In regards to the March 1988 rape, the 
veteran testified that she was in the military police company 
where due to the nature of the position, things were handled 
differently such that she was strongly discouraged from 
making any report.  After being subject to foul name calling 
while on guard duty and then being passed over for promotion, 
she stated that she filed an equal opportunity complaint, 
which has since been destroyed.  The veteran testified that 
her equal opportunity complaint was substantiated and as part 
of the remedy she was reassigned from the military police 
unit to the 1st Infantry Division Army Band.   The Board 
notes that the veteran's service personnel records reflect 
this reassignment.  In regards to sexual harassment while in 
Saudi Arabia, the veteran testified that while on a mission 
she was told that she was a tactical disadvantage because as 
a woman she had menstrual cycles.  Upon return to the United 
States another soldier initiated an EEO complaint and the 
veteran provided sworn statements in February 1994 in support 
of the complaint.  A copy of the transcript from the February 
1994 interview reveals that, under oath, the veteran stated 
that she heard soldiers make disparaging remarks about 
females, in particular she named the soldier who was the 
subject of the investigation.  She also provided information 
about various incidents of sexual harassment affecting her in 
which she was subject to extremely explicit verbal and non-
verbal communications.  A May 1991 redeployment examination 
reflects notations that the veteran was neurologically and 
psychiatrically evaluated as abnormal with a notation that 
the veteran had an increased pulse, questioned as secondary 
to stress.  She also testified during the Board hearing that 
her migraine headaches had their onset in June 1991, shortly 
after active duty.  The veteran is service-connected for 
migraine headaches.  The Board notes that in a March 2001 VA 
neurological examination addendum, the examiner noted 
reviewing the veteran's claims file and that it appeared that 
the veteran's psychological issues had a substantial impact 
on her migraine headaches.   

During the March 2001 VA mental disorders examination, the 
veteran complained of migraine headaches, fatigue, and 
difficulty sleeping.  The examination was performed by two 
examiners who furnished a report reflecting they reviewed the 
veteran's claims file and medical records.  When asked to 
describe the sexual assault in more detail, she was very 
hesitant and had to be very much encouraged and supported in 
order to fully disclose the events that happened to her.    
She reported that she was raped by her squadron leader.  She 
stated that while working as a guard, there was a drill 
sergeant who harassed her on a daily basis.  She was fearful 
of this man and one night when she was returning to her 
barracks, she saw tire tracks circling the barracks, which 
led her to believe the drill sergeant was again looking for 
her.  The squad leader, by whom she was accompanied, invited 
her back to his barracks which she presumed was offered in 
order to protect her; however, he forced her to have sex with 
him.  She stated she was naive then.  After this experience, 
the squadron leader spread the word to the other soldiers 
that he had consensual sex with her and thus she developed a 
reputation in the division whereby other soldiers were 
calling her by very derogatory names and asked her to have 
sex with them.  She reported that she had further been 
harassed by another squad leader while in Saudi Arabia and 
she felt that her life was in danger.  She stated that she 
felt very stigmatized by these events and she refused to talk 
to anyone because she did not trust anyone.  In addition, she 
stated that she refused to get treatment because she was 
afraid she would be earmarked as a "nut job."  

As a result of her experiences in the military, the veteran 
felt personally stigmatized, unworthy, and had very low self 
esteem to the point that she felt worthless.  She reported 
that she had not told anyone about these experience, 
including her mother and she did not have any friends.  She 
stated that the rape in the military and the ongoing 
continuous sexual harassment created a fearful attitude 
toward other people.  When she got out of the military she 
began experiencing intense migraine headaches and recurring 
distressing dreams about some of her military experiences.  
She reported intense distress that was triggered by visual or 
smell triggers, an avoidance of all military type movies and 
television, turns down any social engagements where there 
will be military personnel and experiences intense anxiety 
that she might run into an Army soldier who she previously 
worked with in service.  She also reported a tendency to 
"space out" and that she becomes extremely startled if 
someone approaches her from behind.  The veteran also 
reported that she had no clear perception of her future, she 
was hypervigilant in scanning her environment for threats, 
had disturbed sleep due to nightmares and anxiety, and was 
suspicious of others.

The examiners diagnosed PTSD, moderate as a result of 
cumulative trauma experienced in the military; onset 
beginning in the military and continuing into the present and 
generalized anxiety disorder, moderate with onset also 
beginning in the military and continuing to the present.  The 
examiners additionally noted that these distressing symptoms 
experienced by the veteran were not exhibited during the 
three prior psychiatric ratings, probably because of her own 
belief system that "I would be nuts if I disclosed these 
details."  The examiners added that the veteran clearly had 
an obvious and unreasonable fear of being stigmatized by 
other providers and this is clearly why she had not sought 
continuous treatment for her multitude of symptoms.  In 
addition, they noted that the veteran clearly had a multitude 
of symptoms that moderately impair her social and 
occupational functioning.  

The Board has reviewed the evidence of record in association 
with the veteran's contentions and January 2003 hearing 
testimony.  As noted above, there are special criteria for 
PTSD cases based on stressors that involved sexual assault or  
trauma.  In this case, as in most sexual assault cases, the 
evidence is not unequivocal.  Nonetheless, there is some 
substantiation of the circumstances surrounding the in- 
service assault and harassment as described by the veteran, 
such as service personnel records confirming that the veteran 
was reassigned to the 1st Infantry Division Army Band and the 
February 1994 military interview transcript reflecting that 
the veteran and other female soldiers were subject to sexual 
harassment and that an investigation was being conducted into 
this matter.  In addition, service medical records reflect 
that the veteran underwent testing for sexually transmitted 
diseases, once in March 1989 for chlamydia and in December 
1990 for HIV.  Furthermore, two VA examiners have essentially 
opined that the veteran's currently diagnosed PTSD is related 
to the in-service sexual assault and harassment, as described 
by the veteran.  While service medical records do not contain 
any clinical findings or subjective complaints regarding a 
physical/sexual assault upon the veteran, this is consistent 
with her report of being afraid of being labeled a "nut 
job." The Board points out that there is no contrary opinion 
as to the relationship between current PTSD and service.


In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise.  After resolving reasonable doubt in the veteran's 
favor the Board finds that service connection for PTSD is 
warranted.   


ORDER

Service connection for PTSD is granted.



____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


